Citation Nr: 0031602	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  95-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, 
including hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran had more than 22 years of active duty service, 
including a period from May 1978 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Waco, Texas, which denied a claim by the veteran 
seeking entitlement to service connection for a heart 
condition including hypertension.


REMAND

After careful review of this case, the Board finds that it is 
not ready for appellate review.  Specifically, the Board 
finds that additional medical development is necessary.

This case was originally before the Board in February 1997, 
at which time it was remanded back to the RO.  The Board 
found that additional VA medical records may be available and 
that an updated VA cardiovascular examination was warranted.  
In response, the RO attempted to obtain any additional VA 
records and scheduled the veteran for the requested VA 
examination.  The report of that examination is dated in 
September 1997.  It shows that, after clinical evaluation, 
the veteran had palpitation of his heart and chest pain.  It 
does not indicate whether he had any heart disease.  In 
addition, while the VA examiner recommended follow-up 
consultation after stress test and 24-hour Holter monitor 
were conducted, the claims file does not show that any such 
follow-up was performed.  The Holter monitor report indicates 
that the veteran had sinus fibrillation and occasional 
premature ventricular contractions.  Again, however, no 
express diagnosis of heart disease is indicated.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In light of the above, clarification of the medical evidence 
is still necessary.  38 C.F.R. § 19.9  (2000) (If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case back to 
the agency of original jurisdiction.); Stegall v. West, 11 
Vet. App. 268, 270  (1998) (A remand is necessary when the 
directives of a prior remand are not followed.).  

In addition, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096  (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

As part of this remand, the RO must make sure that its 
assistance to the veteran with this claim complies with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should return the 
claims folder to the VA physician who 
examined the veteran in September 1997, 
if available.  The examiner should review 
the September 1997 VA report in 
conjunction with the subsequent VA stress 
test and Holter monitor reports.  The 
purpose of this review is to ascertain 
whether or not the veteran currently has 
any heart disease, including 
hypertension.  If, and only if, heart 
disease is diagnosed, then the examiner 
must carefully review the veteran's 
service medical records and other 
evidence in the claims folder and render 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that the current heart disease was 
incurred in or aggravated by his military 
service.  The reasoning that forms the 
basis of the above analysis should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.  If the 
September 1997 VA examiner is not 
available, then the veteran should be 
scheduled for another VA heart disease 
examination in order to ascertain the 
presence of any current heart disease and 
to render a medical opinion as to the 
etiology of that disease.

3.  Thereafter, the RO should review its 
decision on the claim on appeal to 
determine if any change is warranted.  If 
any benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


